DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/147,125 filed on 1/12/21 with effective filing date 10/11/2016. Claims 16-27 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-27 are rejected on ground of nonstatutory double patenting as being unpatentable overs claim 1-14 of US 10924762. Although the claims at issue are not identical, they are not patentably distinct from each other. 
US 10924762
Current Application
1. A method of decoding video performed by a decoding device, the method comprising: receiving information on an intra prediction mode for a current block; determining the intra prediction mode for the current block based on the information on the intra prediction mode; deriving upper neighboring samples and left neighboring samples of the current block; deriving a prediction sample of the current block based on the upper neighboring samples and the wherein the left neighboring samples include left neighboring samples of a n-th column, wherein the n is more than 1, and wherein based on an upper neighboring sample which is derived based on a prediction direction of the current block and is positioned at a fractional sample position, a sample value of the upper neighboring sample positioned at the fractional sample position is derived through linear interpolation between sample values of samples positioned at integer sample positions which are adjacent to the left and right of the upper neighboring sample positioned at the fractional sample position.
wherein the left neighboring samples include left neighboring samples of a n-th column, wherein n is more than 1 and a number of the upper neighboring samples of the n-th row is more than 2N, 
wherein upper neighboring samples after an 2N-th upper neighboring sample among the upper neighboring samples of the n-th row are derived by padding a specific upper neighboring sample without checking whether the upper neighboring samples after the 2N-th upper neighboring sample among the upper neighboring samples of the n-th row are available, and wherein the specific upper neighboring sample is a upper neighboring sample closest to the upper neighboring samples after an 2N-th upper neighboring sample among the upper neighboring samples of the n-th row other than the upper neighboring samples after an 2N-th upper neighboring sample.

17. The method of claim 16, wherein an 1-th upper neighboring sample among the upper neighboring samples of the n-th row is located along a vertical direction with regard to a top-leftmost sample position of the current block and an N-th upper neighboring sample among the upper neighboring samples of the n-th row is located along a vertical direction with regard to a top-rightmost sample position of the current block.
3. The method of claim 2, wherein upper neighboring samples after an 2N-th upper neighboring sample among the upper neighboring samples of the n-th row are derived by padding a specific upper neighboring sample, wherein the specific upper neighboring sample is a upper neighboring sample closest to the upper neighboring samples after the 2N-th upper neighboring sample among the upper neighboring samples of the n-th row other than the upper neighboring samples after an 2N-th upper neighboring sample.

4. The method of claim 3, wherein the specific upper neighboring sample is the 2N-th upper neighboring sample among the upper neighboring samples of the n-th row.
19. The method of claim 16, wherein based on an upper reference sample which is derived based on a prediction direction of the current block and is positioned at a fractional sample position, a sample value of the upper reference sample positioned at the fractional sample position is derived through linear interpolation between sample values of upper neighboring samples positioned at integer sample positions which are adjacent to the left and right of the upper reference sample positioned at the fractional sample position.
5. The method of claim 1, wherein the number of the left neighboring samples of the n-th column is more than 2N.
20. The method of claim 16, wherein a number of the left neighboring samples of the n-th column is more than 2N.

6. The method of claim 5, wherein left neighboring samples after an 2N-th left neighboring sample among the left neighboring samples of the n-th column are derived by padding a specific left neighboring sample, wherein the specific left neighboring sample is a 


22. The method of claim 21, wherein the left neighboring sample is the 2N-th left neighboring sample among the left neighboring samples of the n-th column.
8. The method of claim 1, wherein the number of the upper neighboring samples of the n-th row is smaller than that of upper neighboring samples of an (n+1)th row, when a size of the current block is N.times.N.
23. The method of claim 16, wherein the number of the upper neighboring samples of the n-th row is smaller than that of upper neighboring samples of an (n+1)th row, when a size of the current block is N.times.N.
9. The method of claim 1, wherein the upper neighboring samples of the current block includes the samples positioned at the integer sample positions which are adjacent to the left and right of the upper neighboring sample positioned at the fractional sample position.

10. The method of claim 8, wherein, before a prediction sample of the current block is generated, when reconstructed samples 

11. A method of encoding video performed by an encoding device, the method comprising: determining an intra-prediction mode of a current block; deriving upper neighboring samples and left neighboring samples of the current block; generating a prediction sample of the current block based on the upper reference samples and the left reference samples and the intra-prediction mode; and generating prediction mode information based on the determined intra prediction mode; encoding image information including the prediction mode information to generate a bitstream, wherein the upper neighboring samples include upper neighboring samples of a n-th row, wherein the left neighboring samples include left neighboring samples of a n-th column, wherein the n is more than 1, and wherein based on an upper 
wherein upper neighboring samples after an 2N-th upper neighboring sample among the upper neighboring samples of the n-th row are derived by padding a specific upper neighboring sample without checking whether the upper neighboring samples after the 2N-th upper neighboring sample among the upper neighboring samples of the n-th row are available, and wherein the specific upper neighboring sample is a upper neighboring sample closest to the upper neighboring samples after an 2N-th upper neighboring sample among the upper neighboring samples of the n-th row other than the upper neighboring samples after an 2N-th upper neighboring sample.

25. The method of claim 24, wherein a number of the left neighboring samples of the n-th column is more than 2N.

26. The method of claim 25, wherein left neighboring samples after an 2N-th left neighboring sample among the left neighboring samples of the n-th column are derived by padding a specific left neighboring sample, wherein the specific left neighboring sample is a left neighboring sample closest to the left neighboring samples after the 2N-th left neighboring sample among the left neighboring samples of the n-th column other than the left neighboring samples after an 2N-th left neighboring sample.
14. A non-transitory computer-readable storage medium storing encoded video data comprising information on instructions, when executed, causing a video decoding device to perform operations comprising: receiving information on an intra prediction mode for a current block; determining the intra prediction mode for the current block based on the information on the intra prediction mode; deriving upper neighboring samples and left neighboring samples of the current block; deriving a prediction sample of the current block based on wherein the left neighboring samples include left neighboring samples of a n-th column, wherein the n is more than 1, and wherein based on an upper neighboring sample which is derived based on a prediction direction of the current block and is positioned at a fractional sample position, a sample value of the upper neighboring sample positioned at the fractional sample position is derived through linear interpolation between sample values of samples positioned at integer sample positions which are adjacent to the left and right of the upper neighboring sample positioned at the fractional sample position.
wherein the left neighboring samples include left neighboring samples of a n-th column, wherein n is more than 1 and a number of the upper neighboring samples of the n-th row is more than 2N, wherein upper neighboring samples after an 2N-th upper neighboring sample among the upper neighboring samples of the n-th row are derived by padding a specific upper neighboring sample without checking whether the upper neighboring samples after the 2N-th upper neighboring sample among the upper neighboring samples of the n-th row are available, and wherein the specific upper neighboring sample is a upper neighboring sample closest to the upper neighboring samples after an 2N-th upper neighboring sample among the upper neighboring samples of the n-th row other than the upper neighboring samples after an 2N-th upper neighboring sample.



Allowable Subject Matter
4.	 The prior art of record in particular, Jin et al. US 2018/034469 A1 in view of Wang et al. US 2012/0314767 A1 does not disclose, with respect to claim 16, wherein n is more than 1 and a number of the upper neighboring samples of the n-th row is more than 2N, wherein upper neighboring samples after an 2N-th upper neighboring sample among the upper neighboring samples of the n-th row are derived by padding a specific upper neighboring sample without checking whether the upper neighboring samples after the 2N-th upper neighboring sample among the upper neighboring samples of the n-th row are available, and wherein the specific upper neighboring sample is a upper neighboring sample closest to the upper neighboring samples after an 2N-th upper neighboring sample among the upper neighboring samples of the n-th row other than the upper neighboring samples after an 2N-th upper neighboring sample as claimed.  
Rather, Jin et al. discloses he predictive sample value of the current block is obtained by using the sample among samples included in the neighboring reference area of multiple lines located in the intra-prediction direction indicated by the intra-prediction mode from the current block, thus enabling to predict the predictive sample value of the current block by using the samples, and hence enabling to improve the decoding efficiency. 
 Similarly, Wang et al. teaches the method involves performing a padding operation that processes a set of border pixels according to an order that starts at a bottom-left border pixel and proceeds through the border pixels sequentially to a top-right border pixel, where the padding operation assigns a value to unavailable border pixel based on a value of a border pixel previously 
The same reasoning applies to claims 24 & 27 mutatis mutandis.  Accordingly, claims 16-27 are allowed. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.